            Case 1:20-mj-00035-AJ Document 1-1 Filed 01/27/20 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW HAMPSHIRE

 IN THE MATTER OF THE
                                           Case No. 20-mj-35-AJ
 SEARCH OF:

 159 South Main Street, Apartment 2R
                                     Filed Under Seal
 Manchester, New Hampshire


                              AFFIDAVIT IN SUPPORT OF
                         APPLICATION FOR SEARCH WARRANT

       I, Derek Feather, being first duly sworn, hereby depose and state as follows:

                           INTRODUCTION AND BACKGROUND

       1.      I am a police officer employed by the Manchester (NH) Police Department and

have been so employed for fifteen years. I am also currently assigned as a Task Force Officer

with the Federal Bureau of Investigation (“FBI”). I have conducted and participated in physical

and electronic surveillance, written and executed search warrants which have resulted in the

seizure of controlled substances and the arrests of narcotics distributors, debriefed informants,

and reviewed recorded conversations and narcotics records. I have attended numerous

educational training classes that deal with the sale, use, and distribution of illegal drugs. My

duties and responsibilities include the investigation of federal crimes, including violations of 21

U.S.C. §§ 841(a)(l) and 846.

       2.      This affidavit is made in support of an application for a warrant to search the

residence located at 159 South Main Street, Apartment 2R, Manchester, New Hampshire (the

“TARGET RESIDENCE”), more particularly described in Attachment A, to locate persons to be

arrested, namely Troy Cote and Rosemarie Cote, and to seize evidence, fruits, and

instrumentalities of the crimes of possession with intent to distribute controlled substances in
            Case 1:20-mj-00035-AJ Document 1-1 Filed 01/27/20 Page 2 of 7



violation of Title 21, United States Code, Section 841(a)(1) and conspiracy to possess with intent

to distribute and to distribute controlled substances in violation of Title 21, United States Code,

Section 846, more particularly described in Attachment B.

       3.      Because this affidavit is being submitted for the limited purpose of establishing

that probable cause exists to support the issuance of the requested search warrant, I have not

included details about every aspect of the investigation. While this affidavit contains all the

material information of which I am aware that is pertinent to the requested search warrant, it

does not set forth all of my knowledge about this matter.

                                          PROBABLE CAUSE

       4.      On July 25, 2019, at agents’ direction, a cooperating source (“CS-2”) 1 placed a

telephone call to an individual known to CS-2 as “Chino,” whom agents later identified as

Wilgrido Valnodis ARIAS-MEJIA. CS-2 had previously stated that he had a history of working

as a drug sub-distributor for ARIAS-MEJIA and would typically receive a large bag containing a

variety of pre-packaged drugs, to include several full fingers (referring to ten grams of

heroin/fentanyl) and half fingers (referring to five grams), and small baggies (intended for sale to

an end-user for $40 apiece) of crack cocaine, powder cocaine, and heroin/fentanyl. During the

call, CS-2 requested a resupply of drugs, and ARIAS-MEJIA directed CS-2 to see “Troy.” From

prior dealings, CS-2 understood Troy to be TROY COTE, who resides at the TARGET




1
 CS-2 began cooperating with law enforcement in or about May of 2019 in mitigation of
pending charges for drug possession, and later for financial compensation, and has received one
payment of $5000. CS-2 has convictions for controlling a premises where drugs are kept and for
driving after revocation. CS-2 has an active addiction to opioids. The information provided by
CS-2 about Arias-Mejia has always been reliable, in that it is corroborated by independently
obtained intelligence and audio/video recorded evidence. Subsequent to CS-2’s involvement
described herein, CS-2 was discontinued as a source of information due to CS-2’s addiction.
            Case 1:20-mj-00035-AJ Document 1-1 Filed 01/27/20 Page 3 of 7



RESIDENCE. CS-2 was given $1900 in currency and provided with a device to covertly audio

and video record the transaction. Under surveillance by law enforcement, CS-2 went to the

TARGET RESIDENCE and met with TROY COTE, who then directed CS-2 to speak to his wife

ROSEMARIE COTE, who was also in the residence. ROSEMARIE COTE stated that she would

provide CS-2 with all of the drugs she currently had and provided CS-2 with packages that were

later confirmed via laboratory testing to contain 2.7 grams of fentanyl in small bags, 34.3 grams

of fentanyl in larger packaging, and .143 grams of cocaine. The audio and video recording

corroborates CS-2’s account of what occurred in the TARGET RESIDENCE.

       5.      Based on the foregoing events, on November 27, 2019, a grand jury impaneled by

this Court returned an indictment charging TROY COTE and ROSEMARIE COTE, among

others, with Conspiracy to Distribute Controlled Substances in violation of 21 U.S.C. §§

841(a)(1) and 846. Arrest warrants are pending.

       6.      On January 6, 2020, a Manchester police detective was conducting surveillance in

the area of the intersection of South Main Street and Winter Street, which is the location of the

TARGET RESIDENCE. While the detective had some awareness of the existence of this

investigation, he was not specifically conducting surveillance in furtherance of this investigation,

but rather was in the area due to recent drug arrests and anonymous civilian complaints about

drug activity. The detective observed ROSEMARIE COTE exit the TARGET RESIDENCE and

depart in a vehicle. ROSEMARIE COTE traveled to 55 South Main Street, where she entered

and then exited within a short period of time. Of note, during this investigation, 55 South Main

Street was another location where a controlled drug purchase occurred using the same modus

operandi as the transaction that occurred at the TARGET RESIDENCE. Thus, 55 South Main

Street is another address associated with the ARIAS-MEJIA drug trafficking organization. The
            Case 1:20-mj-00035-AJ Document 1-1 Filed 01/27/20 Page 4 of 7



detective then conducted a vehicle stop. ROSEMARIE COTE consented to a search of her

vehicle, during which detectives found some drug paraphernalia but no bulk narcotics.

       7.      I therefore believe that TROY COTE and ROSEMARIE COTE reside at the

TARGET RESIDENCE and have sold illegal drugs from the residence. I further believe that

TROY COTE and ROSEMARIE COTE continue to be involved in illegal drug activity. I know,

based on my training and experience, that people who distribute illegal drugs often store

evidence, fruits, and instrumentalities of their drug distribution activities in their residences. This

is particularly so when, as in this case, the distribution is conducted directly from the residence. I

therefore believe that the TARGET RESIDENCE is likely to contain evidence which relates to

the purchasing, receipt, possession, transportation, shipment, and distribution of controlled

substances as well as information relating to the identity of co-conspirators, sources of drug

supply, and drug customers. The above-described evidence is often retained in paper form to

include books, records, receipts, notes, and ledgers, as well as in electronic form to include

cellular phones, computers, tablets and memory thereof.

       8.      I also know that individuals who traffic drugs often maintain at their residences

unsold or undistributed supplies of controlled substances and other drugs and drug paraphernalia

including chemical diluents, weighing scales, packaging material, and other items utilized in the

distribution of controlled substances. I also know that drug trafficking is done for profit and that

individuals who traffic drugs often accumulate assets, to include paper currency and monetary

instruments.
            Case 1:20-mj-00035-AJ Document 1-1 Filed 01/27/20 Page 5 of 7



       9.      Based on the above information, I request a warrant to search the TARGET

RESIDENCE for the persons and items described in Attachment B.


                                           /s/ Derek Feather
                                           TASK FORCE OFFICER DEREK FEATHER
                                           FEDERAL BUREAU OF INVESTIGATION

Subscribed and sworn to before me on this 27th day of January, 2020.



___________________________
HON. ANDREA K. JOHNSTONE
United States Magistrate Judge
          Case 1:20-mj-00035-AJ Document 1-1 Filed 01/27/20 Page 6 of 7



                                       ATTACHMENT A

                             (Description of Property to be Searched)

159 South Main Street, Apartment 2R, Manchester, New Hampshire – a residential unit located

on the second floor and accessible via an interior stairway through a door on the north side of the

building or through an exterior door at the rear elevated deck of the building. The property to be

searched includes all locked and unlocked containers within the residence.
          Case 1:20-mj-00035-AJ Document 1-1 Filed 01/27/20 Page 7 of 7



                                       ATTACHMENT B

                                 (Particular Things to Be Seized)

   -   Books, records, receipts, notes, and ledgers relating to the ordering, receipt, possession,
       transportation, purchasing, shipment, delivery and distribution of controlled substances

   -   Papers and records relating to names, addresses, and telephone numbers relating to co-
       conspirators, sources of drug supply, and drug customers

   -   Indicia of occupancy, residency, and ownership or use of the subject premises, including,
       but not limited to, utility and telephone bills, cancelled envelopes, rental, purchase or
       lease agreements, identification documents and keys

   -   Electronic devices to include but not limited to cellular telephones, computers, tablets,
       and the memory thereof

   -   Controlled substances and drug paraphernalia, including chemical diluents, weighing
       scales, and items utilized in the packaging of controlled substances

   -   U.S. currency, or any and all monetary instruments, or other items of value used in, or
       intended for use in, or derived from trafficking in controlled substances

All of which constitute fruits, evidence and/or instrumentalities of violations of Title 21, United
States Code, Sections 841 and 846.

       In addition, the persons to be arrested are TROY COTE and ROSEMARIE COTE.
